02-10-457-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00457-CV
 
 



Reao Keller


 


APPELLANT




 
V.
 




Brice, Vander Linden &
  Wernick, Deutshe Bank National Trust, Justice of the Peace Precinct 6 of
  Denton County


 


APPELLEES 



 
 
----------
 
FROM THE
16th District Court OF Denton
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          The trial court dismissed appellant Reao Keller’s case for want of prosecution on November 12,
2010.  Thus, his notice of appeal was due
on December 13, 2010, but he did not file it until the next day.  See
Tex. R. App. P. 4.1(a), 26.1.  On December
17, 2010, we notified appellant that we could dismiss the appeal for want of
jurisdiction if we did not receive a response showing a reasonable explanation
for the late filing of the notice of appeal.  See Tex.
R. App. P. 10.5(b)(1)(C), 26.3(b), 42.3(a); Jones v. City of Houston, 976 S.W.2d
676, 677 (Tex. 1998); Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997).  Appellant
has not filed a response.
          A motion for extension of time is
necessarily implied when an appellant acting in good faith files a notice of
appeal beyond the time allowed by rule 26.1 but within the fifteen-day period
in which the appellant would be entitled to move to extend the filing deadline
under rule 26.3.  See Verburgt, 959 S.W.2d at 617; see also Tex. R. App. P. 26.1, 26.3.  Even when a motion for extension is implied,
however, it is still necessary for the appellant to reasonably explain the need
for an extension.  See Verburgt, 959
S.W.2d at 617.  Because appellant’s
notice of appeal was untimely and he has not provided a reasonable explanation
for needing an extension, even after being given the opportunity to do so, we
dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a); In re K.M.Z.,
178 S.W.3d 432, 434 (Tex. App.—Fort Worth 2005, no pet.).
 
TERRIE LIVINGSTON
CHIEF JUSTICE
 
PANEL:  LIVINGSTON, C.J.;
DAUPHINOT and GARDNER, JJ.
 
DELIVERED:  February 17, 2011




          [1]See Tex. R. App. P. 47.4.